UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-49766 McINTOSH BANCSHARES, INC. (Exact name of registrant as specified in its charter) Georgia 58-1922861 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 210 South Oak Street Jackson, Georgia 30233 (Address of principal executive offices) (770) 775-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer and “smaller reporting company” in Rule 12b-2 of Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No As of August 4, 2010, 3,252,581 shares of common stock, $1.00 par value, were issued and outstanding. McIntosh Bancshares, Inc. and Subsidiaries INDEX PARTI: FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS Page The following consolidated financial statements are provided for McIntosh Bankshares,Inc. Consolidated Balance Sheets – June 30, 2010 (unaudited) and December31, 2009 (audited). 2 Consolidated Statements of Operations (unaudited) – For the Three Monthsand Six Months Ended June 30, 2010 and 2009. 3 Consolidated Statements of Comprehensive Income (unaudited) – For the Three Months and Six Months Ended June 30, 2010 and 2009. 4 Consolidated Statements of Cash Flows (unaudited) – For the Six Months Ended June 30, 2010 and 2009. 5 Notes to Consolidated Financial Statements (unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 33 ITEM 4T. Controls and Procedures 33 PARTII: OTHER INFORMATION 34 PART 1.FINANCIAL INFORMATION Item 1.Financial Statements MCINTOSH BANCSHARES, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2010 and December 31, 2009 June 30, December 31, Assets (Unaudited) (Audited) Cash and due from banks $ $ Interest-bearing deposits Investment securities available for sale Other investments Loans Less: Allowance for loan losses ) ) Loans, net Premises and equipment, net Other real estate Accrued interest receivable Bank owned life insurance Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities: Deposits: Demand $ $ Money market and NOW accounts Savings Time deposits of $100,000 or more Time deposits Total deposits Borrowed funds Accrued interest payable and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, no par value, 10,000,000 shares authorized no shares issued or outstanding - - Common stock, par value $1.00; 25,000,000 shares authorized, 3,252,581 sharesissued and outstanding Surplus Retained earnings (accumulated deficit) ) Accumulated other comprehensive (loss) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. -2- Item 1.Financial Statements (continued) MCINTOSH BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Operations For the Three Months and Six Months Ended June 30, 2010 and 2009 (Unaudited) Three Months Six Months Interest income: Loans, including fees $ Interest on investment securities: U.S. Treasury, U.S. Government agency and mortgage-backed securities State, county and municipal Other investments Federal funds sold and other short-term investments Total interest income Interest expense: Interest-bearing demand and money market Savings Time deposits of $100,000 or more Other time deposits Other Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) Other income: Service charges Investment securities gains (losses) ) Increase in cash surrender value of life insurance Other real estate losses ) Fixed and repossessed asset gains (losses) Other income Total other income ) Other expenses: Salaries and employee benefits Occupancy and equipment Other operating Total other expenses Loss before income taxes ) Income tax benefit - - Net loss $ ) $ ) $ ) $ ) Basic loss and diluted loss per common share based on average outstanding shares of 3,252,581 $ ) $ ) $ ) $ ) Dividends declared per share of common stock $
